COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ORDER STRIKING ANDERS BRIEF

Appellate case name:       Jose Manuel Escobedo v. The State of Texas

Appellate case number:     01-20-00253-CR

Trial court case number: 18-CR-3020

Trial court:               212th District Court of Galveston County

        After a jury trial, appellant Jose Manuel Escobedo was convicted of the offense of arson
and was sentences to 40 years in the Institutional Division of the Texas Department of Criminal
Justice. Escobedo filed a timely notice of appeal.
        Appointed counsel filed a motion to withdraw together with an Anders brief in which he
asserts that there are no valid grounds for appeal and that the appeal is frivolous. Escobedo
requested access to the record but did not file a response to the brief. The State waived its
opportunity to file a brief.
        To comply with Anders v. California, appointed counsel must file a brief reflecting that the
attorney adequately researched the case before requesting to withdraw from further representation.
See Anders v. California, 386 U.S. 738, 744 (1967); In re Schulman, 252 S.W.3d 403, 407 (Tex.
Crim. App. 2008). An Anders brief is appropriate only when appointed counsel has “mastered the
record and the evidence” and determined that no sustainable grounds for appeal exist. Banks v.
State, 341 S.W.3d 403, 407 (Tex. App.—Houston [1st Dist.] 2009, no pet.). The Anders brief
informs the defendant, sets out a road map for the court of appeals, and provides record citations
to assist the appellant is he wishes to exercise his right to file a pro se response. See Hung Le v.
State, 510 S.W.3d 96, 97–98 (Tex. App.—Houston [1st Dist.] 2016).
         The brief filed by appointed counsel fails to satisfy this standard. The record reflects that
Escobedo’s mental illness may have been a significant issue in this case. Much of the testimony
of witnesses, as well as that of Escobedo, centered on his schizophrenia, inability to tolerate the
side effects of his medication, his failure to take his medication, his agitation and questionable
mental state from the perspective of the police officers, and his request for the police to shoot him.
Despite the testimony that Escobedo suffered from a psychotic illness, either schizophrenia or
schizoaffective disorder, was not taking his medication at the time he committed the alleged
offense, was in withdrawal from alcohol, and was hearing voices that he claimed led him to commit
the alleged offense, the Anders brief contains only two references to Escobedo’s mental condition
at the time he committed the alleged offense. The brief notes that Escobedo was “agitated” and
opines that the jury likely assessed the 40-year sentence, instead of the State’s request of 50 years’
incarceration by considering Escobedo’s mental health condition, among other factors. Appointed
counsel fails to address any potential, arguable issues concerning Escobedo’s mental illness and
mental condition at the time of committing the alleged offense. Because the Anders brief does not
demonstrate a conscientious examination of the record or investigation of the case “to
professionally evaluate whether there are any nonfrivolous appellate issues,” we determine that
the brief filed by counsel contains a deficiency of form for which the appropriate remedy is
rebriefing. Hung Le, 510 S.W.3d at 100.
        We strike the Anders brief and order appointed counsel to file a new brief. The new brief
shall be filed within 30 days of the date of this order.
       It is so ORDERED.

Judge’s signature: _____Justice Peter Kelly____________________
                    Acting individually  Acting for the Court

Panel consists of Justices Kelly, Countiss, and Rivas-Molloy.

Date: __July 26, 2022__________